COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                     CLERK OF THE
REBECA C. MARTINEZ                    300 DOLOROSA, SUITE 3200                         COURT
PATRICIA O. ALVAREZ                 SAN ANTONIO, TEXAS 78205-3037
LUZ ELENA D. CHAPA                WWW.TXCOURTS.GOV/4THCOA.ASPX
IRENE RIOS                                                                            TELEPHONE
BETH WATKINS                                                                         (210) 335-2635
LIZA A. RODRIGUEZ
  JUSTICES                                                                          FACSIMILE NO.
                                                                                     (210) 335-2762


                                        February 7, 2019

        Sawnie A. McEntire                              Daniel Pozza
        Parsons Mcentire McCleary & Clark               Pozza & Whyte, PLLC
        1700 Pacific Ave Ste 4400                       239 E. Commerce St.
        Dallas, TX 75201-7324                           San Antonio, TX 78205-2923
        * DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

        Ricardo R. Reyna                                Laurence S. Kurth
        Brock Person Guerra Reyna, PC                   Akerman LLP
        17339 Redland Road                              112 E. Pecan St., Suite 2750
        San Antonio, TX 78247                           San Antonio, TX 78205
        * DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

        Craig T. Enoch                                  Marcella Algarra
        ENOCH KEVER PLLC                                Thornton, Biechlin, Reynolds,
        5918 W. Courtyard, Suite 500                    Guerra
        Austin, TX 78730                                100 NE Loop 410, Ste. 500
        * DELIVERED VIA E-MAIL *                        San Antonio, TX 78216
                                                        * DELIVERED VIA E-MAIL *
        Melanie Hessler Sanders
        Kustoff Phipps, LLP
        4103 Parkdale Street
        San Antonio, TX 78229-2520
        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-17-00332-CV
               Trial Court Case Number:  2012-CI-11952
               Style: AME & FE Investments, Ltd.
                      v.
                      NEC Networks, LLC, dba CaptureRX

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                           KEITH E. HOTTLE,
                                           Clerk of Court

                                          ______________________
                                           Cecilia Phillips
                                           Deputy Clerk, Ext. 5-3221


cc: William H. Oliver (DELIVERED VIA E-MAIL)
Matthew F. Wymer (DELIVERED VIA E-MAIL)
Eric Alan Scott (DELIVERED VIA E-MAIL)
Shelby Leigh Obrien (DELIVERED VIA E-MAIL)
Dinah L. Gaines (DELIVERED VIA E-MAIL)
David V. Jones (DELIVERED VIA E-MAIL)
Lorien Whyte (DELIVERED VIA E-MAIL)
Michael Alexander Nava (DELIVERED VIA E-MAIL)
                          Fourth Court of Appeals
                                San Antonio, Texas
                                     February 7, 2019

                                   No. 04-17-00332-CV

                           AME & FE INVESTMENTS, LTD.,
                                     Appellant

                                             v.

                      NEC NETWORKS, LLC, DBA CAPTURERX,
                                  Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-11952
                       Honorable David A. Canales, Judge Presiding


                                      ORDER

       The Appellant’s First Unopposed Motion to Extend Time to File Motion for Rehearing is
hereby GRANTED. Time is extended to March 11, 2019.


       It is so ORDERED on this 7th day of February, 2019.

                                                                   PER CURIAM




       ATTESTED TO: _____________________________
                    KEITH E. HOTTLE,
                    Clerk of Court
                                                  MINUTES
                                               Court of Appeals
                                        Fourth Court of Appeals District
                                              San Antonio, Texas


                                               February 7, 2019

                                             No. 04-17-00332-CV

                                  AME & FE INVESTMENTS, LTD.,
                                            Appellant

                                                       v.

                           NEC NETWORKS, LLC, DBA CAPTURERX,
                                       Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-11952
                            Honorable David A. Canales, Judge Presiding


                                                ORDER

       The Appellant’s First Unopposed Motion to Extend Time to File Motion for Rehearing is
hereby GRANTED. Time is extended to March 11, 2019.


        It is so ORDERED on this 7th day of February, 2019.

                                                                           PER CURIAM




        ATTESTED TO: /s/ Keith E. Hottle
                     KEITH E. HOTTLE
                     Clerk of Court




Entered this 7th day of February 2019